Case 2:17-cv-13516-AC-MKM ECF No. 50 filed 02/14/19                PageID.776      Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

BRITE FINANCIAL SERVICES, LLC
GERALD GRAYS and DALE RILEY,                               Case No. 17-13516
Individually and as class representatives,
              Plaintiffs,
v.
BOBBY’S TOWING SERVICES, LLC,                              Hon. Avern Cohn
ET AL.
          Defendants.
___________________________________/

                         ORDER REGARDING CLARIFICATION

       This case is before the Court on the Second Amended Complaint (Doc. 21)

challenging Michigan’s Vehicle Code, Act 300 of 1949, codified as MCL § 257.252 et

seq., which promulgates the manner in which “stolen” or “abandoned” motor vehicles

are removed from public or private property by the City of Detroit, generally through the

utilization of towing companies. The case has had a long and complicated history on

the Court docket. Because it is unclear from the Court’s view that plaintiffs’ position

properly identifies a class, or the relief plaintiffs seek, this order is entered. (See Ex. A.)

       Within 20 days, plaintiffs shall file:

              A. A description, full text, of the class they propose the Court shall
                 declare, and

              B. A draft of the final judgment that lists the declaratory and injunctive
                 relief they seek should they prevail.

SO ORDERED.


                                                   s/Avern Cohn
                                                   AVERN COHN
Dated:_2/14/2019                                   UNITED STATES DISTRICT JUDGE
Detroit, Michigan
Case 2:17-cv-13516-AC-MKM ECF No. 50 filed 02/14/19              PageID.777      Page 2 of 2




                                       Exhibit A
The “Relief Requested” in the Second Amended Complaint states:

       WHEREFORE, on behalf of themselves and others similarly situated, BRITE

FINANCIAL SERVICES, LLC, GERALD D. GRAYS AND DALE L. RILEY request the

following relief:

       A. That this action be determined as proper to be maintained as a class action

           pursuant to Federal Rules of Civil Procedure 23(b), together with an order

           appointing the named Plaintiffs to represent the class and subclass and

           certifying Plaintiffs’ counsel to represent the class and subclass;

       B. Injunctive and declaratory relief as applicable and specified above;

       C. An award of damages, including all applicable interest, in the amount to be

           determined at trail;

       D. An award of costs of this suit, including reasonable attorney’s fees, as

           provided by 42 USC § 1988 or on other grounds;

       E. An award of an incentive fee to the named Plaintiffs for having the courage to

           come forward and challenge Michigan’s unconstitutional towing statutory

           scheme as well as the polices, customs and practices of Defendants;

       F. An award of punitive damages against Defendants as a result of their

           reckless and pervasive abuses of Plaintiffs’ constitutional rights as set forth

           herein; and/or

       G. Any other relief as necessary to redress the violation of Plaintiffs’ rights

           secured by the Constitution and laws.




                                              2
 
